17-1291
     Liu v. Whitaker
                                                                                    BIA
                                                                       Gordon-Uruakpa, IJ
                                                                            A205 444 671
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of December, two thousand
 5   eighteen.
 6
 7   PRESENT:
 8            PIERRE N. LEVAL,
 9            REENA RAGGI,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   WEN JIN LIU,
15
16                           Petitioner,
17
18                     v.                                        17-1291
19                                                               NAC
20
21   MATTHEW G. WHITAKER, ACTING
22   UNITED STATES ATTORNEY GENERAL,
23
24                 Respondent.
25   _____________________________________
26
27   FOR PETITIONER:                       Wen Jin Liu, pro se, New York,
28                                         NY.
29
1    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
2                                      Attorney General; Holly M. Smith,
3                                      Senior Litigation Counsel; Jesse
4                                      Lloyd Busen, Trial Attorney,
5                                      Office of Immigration Litigation,
6                                      United States Department of
7                                      Justice, Washington, DC.
8
9           UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13          Petitioner Wen Jin Liu, a native and citizen of the

14   People’s Republic of China, seeks review of a March 29, 2017,

15   decision of the BIA affirming a March 10, 2016, decision of

16   an Immigration Judge (“IJ”) denying Liu’s application for

17   asylum,       withholding    of   removal,    and    relief   under      the

18   Convention Against Torture (“CAT”).            In re Wen Jin Liu, No.

19   A205 444 671 (B.I.A. Mar. 29, 2017), aff’g No. A205 444 671

20   (Immig. Ct. N.Y. City March 10, 2016).          We assume the parties’

21   familiarity with the underlying facts and procedural history

22   in this case.

23          Under the circumstances of this case, we have reviewed

24   both    the    IJ’s   and   the   BIA’s   opinions   “for   the   sake    of

25   completeness.”        Wangchuck v. Dep’t of Homeland Security, 448

26   F.3d 524, 528 (2d Cir. 2006).             The applicable standards of


                                           2
1    review are well established.        See 8 U.S.C. § 1252(b)(4)(B);

2    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

3        “Considering the totality of the circumstances, and all

4    relevant factors, a trier of fact may base a credibility

5    determination on . . . the consistency between the applicant’s

6    or witness’s written and oral statements . . . , the internal

7    consistency of each such statement, [and] the consistency of

8    such statements with other evidence of record . . . without

9    regard to whether an inconsistency, inaccuracy, or falsehood

10   goes to the heart of the applicant’s claim.”                   8 U.S.C.

11   § 1158(b)(1)(B)(iii);   Xiu   Xia    Lin,   534   F.3d    at   163-64.

12   Substantial evidence supports the agency’s determination that

13   Liu was not credible because he made numerous inconsistent

14   and changing statements about where he and his daughter lived

15   in the United States and he did not corroborate his residence

16   or his practice of Falun Gong, thereby calling into question

17   his veracity as to all aspects of his claims.            See 8 U.S.C.

18   § 1158(b)(1)(B)(iii); Siewe v. Gonzales, 480 F.3d 160, 170

19   (2d Cir. 2007) (“So a single false document or a single

20   instance of false testimony may (if attributable to the

21   petitioner) infect the balance of the alien’s uncorroborated

22   or unauthenticated evidence.”).


                                    3
1       “An   applicant’s     failure   to    corroborate       his    or   her

2    testimony may bear on credibility, because the absence of

3    corroboration    in   general    makes    an    applicant    unable     to

4    rehabilitate testimony that has already been called into

5    question.”   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

6    2007).   The IJ reasonably found that Liu failed to present

7    objective evidence that he lived in New York, and the record

8    contained evidence that he got married, had a child, paid

9    utilities, and sought credit in North Carolina during the

10   relevant time period.

11       With respect to his practice of Falun Gong, the IJ did

12   not err in declining to afford weight to unsworn letters from

13   Liu’s father and friend in China because the authors were

14   interested     witness   who    were    not    available    for    cross-

15   examination.    See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.

16   2013) (deferring to agency’s decision to afford little weight

17   to relative’s letter because it was unsworn and from an

18   interested witness); In re H-L-H- & Z-Y-Z-, 25 I. & N. Dec.

19   209, 215 (BIA 2010) (finding that unsworn letters from alien’s

20   friends and family were insufficient to support asylum claim

21   because they were from interested witnesses not subject to

22   cross-examination), overruled on other grounds by Hui Lin


                                        4
1    Huang v. Holder, 677 F.3d 130, 133-38 (2d Cir. 2012).                  The

2    IJ also did not err in declining to credit an unauthenticated

3    and   handwritten    “Notice”    firing       Liu   but   providing   only

4    limited details.     See Xiao Ji Chen v. U.S. Dep’t of Justice,

5    471   F.3d    315,   341-42     (2d       Cir.   2006)    (holding    that

6    determination of the weight of evidence is largely matter of

7    agency discretion); cf. Jin Shui Qiu v. Ashcroft, 329 F.3d

8    140, 152 (2d Cir. 2003) (“Where an applicant gives very spare

9    testimony, . . . the IJ . . .             may fairly wonder whether the

10   testimony is fabricated . . . [and] may wish to probe for

11   incidental details.”), overruled in part on other grounds by

12   Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 305 (2d

13   Cir. 2007).    And the IJ did not err in noting that although

14   Liu submitted photographs of himself attending Falun Gong

15   demonstrations, which even non-practitioners could attend,

16   Liu failed to submit any evidence corroborating his practice

17   of Falun Gong in the United States even though he testified

18   that he often practiced with other individuals.

19         Given the numerous inconsistencies and lack of reliable

20   corroboration, substantial evidence supports the agency’s

21   adverse      credibility      determination.              See   8 U.S.C.

22   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.                  As


                                           5
1    the agency concluded, Liu’s numerous inconsistent statements

2    and   conflicting     evidence   about   his    and       his    daughter’s

3    residence in the United States called into question his

4    testimony that he practiced Falun Gong at a neighbor’s house

5    and park in New York in 2014 and 2015, and impugned his

6    credibility    generally.        See   Siewe,       480   F.3d    at     170.

7    Accordingly,    the    adverse    credibility        determination       was

8    dispositive    of   asylum,   withholding      of    removal,      and   CAT

9    relief.   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

10   2006).

11         For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any pending motion

13   for a stay of removal in this petition is DISMISSED as moot.

14

15                                    FOR THE COURT:
16                                    Catherine O’Hagan Wolfe
17                                    Clerk of Court




                                        6